Citation Nr: 1740765	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus (DM).

2.  Entitlement to a disability rating in excess of 50 percent for depressive disorder, not otherwise specified (NOS).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2003 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the June 2003 rating decision, the RO denied service connection for DM.  While the Veteran perfected a timely appeal of that decision, he subsequently withdrew the appeal in an April 2007 statement.  However, in June and December 2004, the Veteran submitted statements asserting that, within one year of discharge from active service, the Army National Guard found him disqualified for further service based on an examination that showed elevated glucose levels.  The Veteran's statements have been accepted as new and material evidence in support of the DM claim, as they were not of record at the time of the June 2003 rating decision and also relate to an unestablished fact necessary to substantiate the claim and raise a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156(b) (2016).  Therefore, the June 2003 rating decision did not become final as to the diabetes claim and is considered the rating decision from which the current appeal (as to that claim) stems.  See September 2013 Board decision.  

In the February 2010 rating decision, the RO denied a rating in excess of 30 percent for service-connected depressive disorder, NOS, and entitlement to a TDIU.

In October 2011, the RO awarded an increased 50 percent rating for service-connected depressive disorder, NOS, effective June 3, 2009 - the date of receipt of his increased rating claim.  While the RO awarded a higher rating, the Veteran did not withdraw his appeal, and, because he is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for depressive disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2015, the Board remanded these matters for additional development.  
In July 2017, the Veteran's attorney submitted a  motion to advance on docket due to the Veteran's terminal illness.  See Motion to Advance on Docket (July 2017).  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issues of entitlement to service connection for DM and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, during the entire appeal period, the Veteran's depressive disorder, NOS, symptoms more nearly approximated occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not demonstrated.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher, for depressive disorder, NOS, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7  (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

The Veteran's depressive disorder, NOS, is currently assigned a 50 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , Diagnostic Code 9411, General Rating Formula for Mental Disorders (2016).

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  The Board also notes that since the Veteran's examinations in 2009 and 2010, a new edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) was published, and it contained no GAF score information.  However, as the Veteran had examinations prior to this change and was provided with GAF scores, the Board will evaluate them as one piece of information in determining the level of severity of the Veteran's depressive disorder, NOS.

A June 2009 VA medical center (VAMC) mental health note indicated the Veteran presented for follow-up of his medications.  He reported "doing stable and doing o.k."  He was adequately dressed and groomed.  He was alert and appeared calm, pleasant, and co-operative.  There was no evidence of violent thoughts or agitation.  His speech was normal in rate and was coherent in content.  His affect was noted to be neutral and his mood was stable.  The Veteran reported feeling low and down at times, which was worse at times of stress.  He denied crying spells and was able to rest and sleep up to 3 hours each night.  He reported taking naps during the day when he got tired.  There was no evidence of overt psychosis and the Veteran denied hallucinations or delusional or paranoid thoughts.  He also denied suicidal ideas or plans.  His diagnosis was depressive disorder, NOS, with impulse control disorder.  

In June 2009, the Veteran submitted a statement in support of claim from his sister which stated that the Veteran didn't talk with his family or friends.  She stated that the Veteran had marital problems, was homeless, and drank a great deal.  She also stated that people at the Veteran's prior workplaces had told her that he had personal hygiene problems and serious mood swings.   He also submitted his own statement in which he stated that his mood disorder prevented him from establishing a job history and that he had no friends or help from his family.  He also stated he was homeless.

A July 2009 VA examination diagnosed the Veteran with depressive disorder NOS and stated that his GAF score was 55.  He was cooperative, clean, neatly groomed, and appropriately dressed with unremarkable speech and psychomotor activity.  The Veteran reported that he was participating in an anger management course, but that it made his depression worse, as it brought back memories from his experiences in the military.  He stated that since the group he had been having more sleep problems, intrusive thoughts, and depression.  The Veteran's affect was constricted and his mood was dysphoric.  He was easily distracted and reported increasing problems concentrating.  He was found to be intact as to person, time, and place.  His thought process was unremarkable, but was found to have paranoid ideation.  He did not report delusions, homicidal behavior, or hallucinations.  He did not have obsessive or ritualistic behavior or panic attacks.  The Veteran stated that he got about 1 hour of sleep a night, which had been his sleep pattern for approximately one year.  He had difficulty falling and staying asleep.  He was able to maintain minimum hygiene and did not have problems with daily living.  He reported that he used to enjoy running and going to social events, but that he no longer has interest in these activities as being around other people makes him afraid and he prefers to be alone.  His remote and immediate memory was normal, but his recent memory was mildly impaired.  The Veteran stated that his depression was worse as he had suicidal ideation several times per year, was more irritable, was having more concentration problems, was having more sleep problems, and he was more isolative.  The Veteran described his relationship with his wife as "bad."  He has four children with which he had "off and on" contact with all of them.  The examiner found reduced reliability and productivity due to the Veteran's mental disorder symptoms.

In October 2009, the Veteran had follow-up at a VAMC with his mental health care provider.  He reported that he was not employed and that he quit school as he was not making good grades.  He stated that he was separated and lived by himself.  He reported that he was stable and "hardly making it."  He was adequately dressed and groomed and appeared calm, pleasant, and co-operative.  There was no evidence of agitation or violent thoughts.  The Veteran's speech was normal in rate and coherent in content.  His affect was neutral and his mood was stable as long as he took his medication.  The Veteran denied crying spells and reported that he was able to rest and sleep up to 4 hours a night.  He still had problems with anger control and did his best to control by trying to stay away from people.  There was no evidence of overt psychosis and the Veteran denied hallucination or delusional or paranoid ideas.  He also denied self-harm ideas or plans.  He was not feeling hopeless about the present or the future and had no feelings of hopelessness or helplessness.  He did not have a history of suicide or thoughts of taking his life.  

In October 2009, a private mental health examination found the Veteran to have depressive disorder, NOS.  His GAF score was 50-55.  He reported panic attacks.  His attitude and cooperation was good, but his mood was moderately depressed.  His affect was flat, blunted, and restricted upon examination.  His thought processes were logical and coherent.  He reported poor memory and episodes of confusion and disorientation.  His immediate memory was generally impaired.

In November 2009, a private medical examination found the Veteran to have depressive disorder, NOS.  His GAF score was 50 to 55.  The Veteran reported that he had been treated for depression and posttraumatic stress disorder at a VAMC.  He stated that he lived with his wife and her daughter.  Upon examination he had good eye contact and neutral facial expression.  His motor activity, manner of dress, and grooming were normal.  His speech was not spontaneous in quantity, hesitant, and soft in quality without signs of impairment.  His affect was flat, blunted, and restricted.  His mood was moderately depressed.  His level of responsiveness was alert and his general behavioral tone was cooperative.  His thought processes were logical and coherent and did not reveal preoccupations with obsessional thinking or delusional thinking.  The Veteran reported a history of visual and auditory hallucinations.  He also reported short-term and immediate memory deficits with periods of confusion and disorientation.  He was found to manifest some symptoms of depression, which may have interfered with his intellectual functioning.  He was found to be functioning on a borderline level.  The private examiner stated that the functioning did not appear to be due to severe cognitive defect as much as it was a depressive lack of motivation to do any sort of mental work.  The examiner found that the Veteran was an isolated individual who lacked social skill and did not evidence an adequately developed social support system.  The Veteran was not found to present with clinical levels of anxiety or psychosis.   

In January 2010, a private mental health evaluation was performed.  The Veteran was found to have good attitude and cooperation.  He reported panic attacks.  Upon examination, his affect was flat, blunted, and restricted.  His mood was moderately depressed.  His thought processes were logical and coherent.  He reported poor memory and episodes of confusion and disorientation.  His immediate memory was generally impaired.  His GAF score was 50-55.

In February 2010, the Veteran had follow-up at a VAMC with his mental health care provider.  He reported that he was "doing fair" on his medication and had not had any major problems recently.  He stated he was separated and living by himself.  He was adequately dressed and groomed and alert.  He appeared calm, pleasant, and co-operative.  There was no evidence of agitation or violent thoughts.  The Veteran's speech was normal in rate and was coherent in content.  His affect was neutral and his mood was stable.  He denied feeling depressed as long as he took his medication.  He also denied crying spells and was able to rest and sleep up to 4 hours each night.  There was no evidence of overt psychosis.  He denied hallucinations or delusional or paranoid ideas.  He also denied self-harm ideas or plans.  

A May 2010 VAMC mental health note indicated the Veteran returned for re-fill of his medication.  He reported being divorced and living by himself.  He reported "doing fair" on his medication.  He voiced no major problems or concerns as he had been stable without decompensation.  He was adequately dressed and groomed and alert.  He appeared calm, pleasant, and co-operative.  There was no evidence of agitation or violent thoughts.  The Veteran's speech was normal in rate and was coherent in content.  His affect was neutral and his mood was stable.  He denied feeling depressed as long as he took his medication.  He also denied crying spells and was able to rest and sleep up to 4 hours each night.  He reported taking naps during the day.  There was no evidence of overt psychosis.  He denied hallucinations or delusional or paranoid ideas.  He also denied self-harm ideas or plans.  He was able to control his impulses and thoughts and behavior, and reported "it is getting there."

In May 2010, a private evaluation note indicated the Veteran had been depressed since he left the military.  He reported a prior suicide attempt and panic attacks on and off since his separation from the military.  He described his depression as crying, irritability, difficulty concentrating and poor energy.  He stated that he was scared of people.  He had complaints of hopelessness, helplessness, restlessness, feelings of guilt, and worthlessness.  He also had complaints of agitation and frustration.  He denied delusions and disturbance in consciousness.  He stated that when he's driving he thinks cars are following him and that his disturbance in perception was seeing people that were using sign language.  His GAF score was 56.

In a June 2010 statement in support of claim, the Veteran stated that his depression was more severe than what was rated and that he suffered panic attacks at night because he could not function as normal.

A June 2010 VA examination indicated the Veteran reported having difficulties since 1989 and that his symptoms were worse.  He stated that his concentration was worse and that he could not keep a job as he was too slow.  He reported trouble getting along with people and that he was more nervous.  The Veteran stated he had difficulty with sleep, both falling asleep and interrupted sleep, every night.  His appetite was sporadic.  He was always anxious and short-tempered.  The Veteran stated he was sad "most of the time," and he said he cried 4 times per week.  His interest and energy were diminished.  He said he had tried to kill himself in the past, but that he was never hospitalized.  The Veteran dressed himself, fed himself, and attended to his own toilet needs.  He stated that he lived with his sister.  He had no close friends and spent his day watching television and sitting around the house.  He did not go to church.  He stated that he had been married twice, divorced, and had 4 children, with whom he said he was fairly close.

Upon examination, the Veteran was found to be alert and cooperative.  He was casually dressed, but somewhat disheveled in appearance.  Initially he was somewhat angry, but his mood improved and he became quite pleasant.  There were no loosened associations or flight of ideas and no bizarre motor movements or ticks.  He had no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communications.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented.  His memory, both remote and recent, appeared to be adequate.  His insight and judgment appeared to be marginal, and his intellectual capacity was adequate.  The examiner found that the Veteran was capable of managing his own financial affairs and had moderate and persistent symptoms of depressive disorder, not otherwise specified, with no remissions.  Overall, the examiner found that the Veteran's psychiatric symptoms resulted in some impairment of social functioning.  His GAF score was 54.

In October 2010, the Veteran returned to a VAMC for follow-up with his mental health provider.  He stated that he was "doing fair."  He reported getting anxious and had had break-downs, but was not taking his prescribed medication.  He reported that he was sleeping on someone's couch and was homeless.  He reported symptoms of paranoia.  Upon examination, the Veteran was alert, fully oriented, and appropriately dressed in clean clothing.  His mood was "fair."  His affect was reported as smiling, but seemed tense.  He tended to whisper to himself and trailed off when talking.  He denied hallucinations.  No unusual thought content was found.  The physician noted that it was like the Veteran was just talking to himself in response to comments or questions.  He stated that he did not currently think of suicide.  His insight and judgments were adequate and he was not deemed a threat to any other person.  He did not demonstrate feelings of hopelessness or helplessness and did not report any history of suicide attempts.  He had no intent to self-harm and no current or specific plan to self-harm. 

In May 2011, the Veteran returned to the VAMC for a follow-up with his mental health provider.  He stated that he was living with his daughter and that he was doing "fair."  He reported that it is hard to be around people, he felt "scared."  He reported being irregular in taking his medication.  Upon examination, the Veteran was alert, fully oriented, and appropriately dressed in clean clothing.  His mood was anxious and his affect was congruent with  his anxious mood.  Speech was normal in pace and volume.  No hallucinations or delusions were found, but he did report being "scared" of people.  Suicide or self-harm idealizations were not found.  The Veteran's insight and judgment was limited.

In September 2011, a VAMC mental health note indicated the Veteran was "depressed all the time" and was isolating himself to avoid conflict.  He reported getting agitated and was concerned about losing his service connection for mood disorder.  The Veteran was alert, fully oriented, appropriately dressed and groomed. His stated mood was "depressed."  His observed mood ranged from calm to angry.  His affect was reactive.  No suicidal idealizations or self-harm intentions were noted.  No delusions or hallucinations were noted.  Insight and judgment were poor.

In July 2013, a private psychological examination was performed.  The Veteran was diagnosed with depressive disorder, NOS.  His GAF score was 50.  He was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. The Veteran reported living on his own.  He had been homeless.  His daughter was his only support system.  His symptoms were depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and impairment of short and long term memory.  He had flattened affect.  He was found to have gross impairment in thought processes or communication, difficulty in establishing and maintaining effective work and social relationships and difficulty adapting to stressful  circumstances, including work or a work like setting.  He had suicidal ideation, obsessional rituals which interfered with his routine activities, and impaired impulse control, such as unprovoked irritability with periods or violence.  He also reported persistent delusions or hallucinations, grossly inappropriate behavior, and was found to have a persistent danger of hurting himself or others.  He had neglect of personal appearance and hygiene with an intermittent inability to perform activities of daily living.  He remarked that he was lonely and that he often thought of killing  himself.  Though, he stated that at that time he did not have any suicidal or homicidal plan or intent.  The Veteran reported that his daughter had to help him manage his money.  The examiner noted that the Veteran had an increase in his mental health symptom pattern, which had become more complex and troubling.

A January 2015 VA examination found the Veteran to have occupational and social impairment with reduced reliability and productivity.  He reported getting sad and
angry around people.  He was afraid he would say the wrong thing or become
involved in a confrontation.  He was not in a relationship at that time.  He was quite
irritable and felt unfit for a relationship.  He was capable of performing activities of daily living, but sometime skipped a shower due to limited motivation and depression.  He spent his time alone.  His symptoms were depressed mood, anxiety, and disturbances of motivation and mood.  The Veteran was alert and oriented.  He appeared to provide an accurate history and his insight was adequate.  His auditory comprehension was intact and his response times were normal. The Veteran's affect was congruent to mood, and his thought processes were linear and coherent.  He was not distractible and his spontaneous speech was fluent, grammatic and free of paraphasias.  His immediate, recent and remote memories appeared within normal limits.  He was found to be capable of managing his financial affairs

A January 2017 VAMC social work note found the Veteran to be pleasant and cooperative.  His speech was clear and coherent and his thought process appeared goal directed and linear.  The Veteran appeared alert and oriented.  His insight and judgment appeared intact.  He maintained eye contact throughout the assessment and responded to questions appropriately.  He was forthcoming with information.  He stated that he lived with his son.

In June 2017, the Veteran had a VAMC social work evaluation.  He indicated he had treated with mental health at the VA in the past, but had not had treatment in a number of years.  He denied any suicidal ideation or plan.  A June 2017 VAMC mental health note found the Veteran to be neat in appearance.  He was alert, oriented and attentive.  His eye contact and speech were with normal limits.  His mood was stable and pleasant, with full range of affect, and with no sign of dysphoria.  His thought processes were logical, linear, and goal-directed.  His judgment, insight, and impulse control appeared to be grossly intact.  He denied current suicidal idealization or self-harm intent or plan.  He demonstrated no sign of distress and verbally denied any such distress.  He presented as an articulate man with no emotional, cognitive, or other diagnosis that could reasonably cast doubt on his ability to make important treatment decisions.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that during the entire appeal period the Veteran's depressive disorder, NOS symptoms are more comparable to a 70 percent rating.  The collective evidence of record shows that his depressive disorder symptoms were manifested by depression, anxiety, irritability, periodic reports of suicidal ideation, social isolation, memory impairment, a report of and a reported history of visual and auditory hallucinations, some paranoia, and panic attacks.  While the Board notes that the findings in the various VA mental health records, VA examinations, and private mental health records during the appeal period are not consistent as to the severity, frequency and duration of the symptoms associated with the Veteran's service connection depressive disorder, the Board is resolving all reasonable doubt and finding that such are compatible with a 70 percent disability rating.  Bowling v. Principi, 15 Vet. App. 1, 11   (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

Likewise, the Board acknowledges that the GAF scores of 54, 55 and 56 assigned during the appeal period are reflective of symptoms consistent with a lower disability rating than the 70 percent rating being granted in this appeal.  As noted above, scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, the Board notes that the GAF score assigned in a case, like a VA examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). 38 C.F.R. § 4.126 (a).  Here, the extent and severity of the Veteran's actual depressive disorder reported and/or shown during the entire appellate period more nearly approximates occupational and social impairment with deficiencies in most areas, contemplated in the 70 percent disability rating for psychiatric disabilities, notwithstanding the GAF scores

Significantly, however, the Veteran's depressive disorder symptoms are not equivalent in severity to, or more nearly approximate, the symptoms corresponding to a 100 percent rating under the General Rating Formula.  The Board recognizes that the July 2013 private psychological examination report provides that the Veteran had "persistent delusions or hallucinations, grossly inappropriate behavior, and was found to have a persistent danger of hurting himself or others and that he had neglect of personal appearance and hygiene with an intermittent inability to perform activities of daily living," the Board notes that these verbatim recitation of the rating criteria is not consistent with the evidence of record.  In fact, this is the one and only time that the Veteran has ever been found to have had any of these symptoms.  Indeed, examiners prior to and since the July 2013 private examination have never found the Veteran to have persistent delusions or hallucinations, his behavior has been appropriate, he has never been a persistent danger to himself or others and he has always had adequate hygiene and grooming noted.  Furthermore, the Veteran has provided reports on occasion of hallucinations, but never any such reports that one could describe as persistent.  He has described himself as irritable and angry, but never has he even suggested that he would harm anyone.  While he has been noted to have had suicidal ideations and noted to have attempts in the past, such does not amount to persistent danger.  As such, the Board finds that the one-time snap shot provided by the July 2013 VA examiner with the recitation of the 100 percent rating criteria is trumped by the Board's weighing of the collective evidence of record showcasing the frequency, severity and duration of the Veteran's symptomatology during the period of this appeal. 

The Board considered the Veteran's statements regarding his depressive disorder symptoms.  However, the objective clinical findings outweigh his subjective assertions as to whether he has total social and occupational impairment due to his depressive disorder.

Accordingly, the Board finds by resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating, but no higher, for depressive disorder, NOS, are met during the entire appeal period.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to a 70 percent rating for depressive disorder, NOS, but no higher, is granted.
 

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks service connection for DM, on a direct, presumptive, and secondary basis.  In August 2009 and August 2010 statements, the Veteran requested service connection for his DM both as secondary to his service connected depression and as a result exposure to contaminated water at Camp Lejeune, North Carolina.  While a VA examination performed in January 2015 did not find that the Veteran's DM was caused by or related to his active service, it did not, however, offer an opinion as to the other theories of entitlement to service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Although a claimed condition may not be recognized by VA as a presumptive disability, this does not preclude a veteran from establishing service connection with proof of direct causation). Thus, the January 2015 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for entitlement to service connection for DM on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo a VA examination with an appropriate medical professional in order obtain a medical opinion on the etiology of the Veteran's DM. The claims folder and a copy of this REMAND must be made available to the examiner.  The examiner should be provided with information about the circumstances of the Veteran's service at Camp Lejeune and other materials mandated at VBA Manual M21-1.  All indicated tests should be performed.  

The examiner should answer the following: 

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's DM had an onset during his period of service, or is otherwise directly related to his period of service, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina; or 

(b) Is it at least as likely as not (a 50 percent or greater probability) that his diabetes mellitus is (1) proximately caused or (2) aggravated by his service-connected depressive disorder, NOS? 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

All opinions expressed must be accompanied by a complete rationale and the examiner must reconcile his or her findings with those in the prior January 2015 VA examination report.

2.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


